Citation Nr: 1010958	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  07-20 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse







INTRODUCTION

The Veteran had active service from July 1964 through January 
1971, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The Veteran and his spouse testified before the 
undersigned at a January 2010 hearing at the RO.  

This matter must be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, to ensure 
compliance with applicable law.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran contends he incurred coronary artery disease as a 
result of active military service.  He alleges that at some 
point between 1986 to 1987, he was seen on an emergency basis 
at the VA Medical Center in Miami, Florida (VAMC) and treated 
for cardiac symptoms.  

Under the law, VA has a duty to obtain all relevant VA and 
Governmental records prior to adjudication of a claim.  38 
U.S.C.A § 5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 
(1992) (Observing that any VA treatment records that have 
been generated up to and including the date of the Board's 
decision, whether or not filed in the Veteran's claims 
folder, are in the constructive possession of the Board and 
must be considered).  

The law further provides that VA must make reasonable efforts 
to obtain such records, and that whenever VA, after making 
such reasonable efforts, is unable to obtain all of the 
relevant records sought, VA shall notify the claimant that it 
is unable to obtain records with respect to the claim. Such a 
notification shall (A) identify the records it is unable to 
obtain; (B) briefly explain the efforts made to obtain those 
records; and (C) describe any further action to be taken with 
respect to the claim.  38 U.S.C.A § 5103A(b).  

The record contains an April 2007 formal finding on the 
unavailability of records requested from the VAMC.  It 
indicates that although the RO made three separate attempts 
to contact the VAMC to obtain the Veteran's medical records 
from 1986 to 1987, the VAMC archives had only advised the RO 
that it would "not provide a negative response if no records 
were found."  From this lack of a response by the medical 
archives, the RO concluded that the records were not 
available.  

This attempt is not sufficient to comply with VA's duty to 
attempt to obtain relevant treatment records under 38 U.S.C.A 
§  5103A.  Indeed, the formal finding indicates that on its 
third attempt to contact the archives, the RO was advised 
that "no request for records showed in their system."  

It remains uncertain whether the VAMC or its archives 
attempted to locate, or failed to locate after scrutiny, the 
Veteran's records generated during treatment he alleges to 
have received between 1986 and 1987.  

Accordingly, the appeal is REMANDED for the following actions 
by the RO/AMC:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for a cardiac 
disorder at issue that is not evidenced 
by the current record.  The Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.  

2.  After the Veteran's response of upon 
the passage of a reasonable amount of 
time, the RO/AMC will request from the 
VAMC in Miami, Florida (including if 
necessary its archives), any medical 
treatment records pertaining to the 
Veteran dated from January 1, 1986 to 
December 1987.  All efforts will continue 
until the records are received or the 
VAMC or its archives reports that it has 
been unable to locate the records in 
question.  If the records are 
unavailable, the RO/AMC will issue a 
formal finding on the unavailability of 
the records, and advise the Veteran in 
accordance with law.

3.  The RO/AMC should take such 
additional development action as it deems 
proper with respect to the claims, 
including the conduct of any VA 
examinations, if deemed appropriate and 
follow any applicable regulations and 
directives implementing the provisions of 
the VCAA as to its notice and 
development.  Following such development, 
the RO/AMC should review and readjudicate 
the claims.    If any such action does 
not resolve the claims, the RO/AMC shall 
issue the Veteran a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


